Citation Nr: 0010537	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  99-18 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a status post 
left knee anterior cruciate ligament graft, currently rated 
as 30 percent disabling.  

2.  Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
February 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  

In May 1993 the RO denied entitlement to an increased rating 
for a left knee disability.  The veteran appealed this 
decision, and a Statement of the Case was issued in September 
1994.  The veteran appealed and a local hearing was 
conducted.  There is no indication that this appeal was ever 
prepared, certified, and sent to the Board for further 
development.  See 38 C.F.R. § 19.35.  Nor is there any 
indication that the veteran withdrew her claim.  

The RO assigned a 30 percent rating for the left knee 
disability in June 1999.  She did not appeal this decision.  
However, the Board notes that an appellant is generally 
presumed to be seeking the maximum benefit available by law, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

The veteran and her representative have not indicated 
satisfaction with this rating.  Therefore, the Board is of 
the opinion that the issue of entitlement to an increased 
rating for the left knee disability remains in appellate 
status and is currently before the Board.  In this regard, 
the Board notes that the certification of an appeal is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction over an issue.  
38 C.F.R. § 19.35.  

The Board notes that the assigned 30 percent rating was made 
effective to August 31, 1998.  The veteran subsequently 
submitted a statement requesting retroactive benefits for her 
left knee disability.  The Board finds that this constitutes 
an inferred claim for an earlier effective date for the 30 
percent rating for the left knee disability.  As this issue 
has been neither procedurally developed nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In August 1999 the veteran requested a hearing.  In March 
2000 she was asked to clarify whether she wanted to attend a 
hearing before a Member of the Board.  She was advised that 
if she did not respond it would be assumed that she wanted a 
hearing before a Member of the Board at the RO.  

The veteran did not respond to the March 2000 notice.  It is 
therefore assumed that she desires a hearing before a Member 
of the Board at the RO.  It is a basic principle of veterans' 
law that the Board shall decide an appeal only after 
affording the appellant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 1991).

Under the circumstances, the Board remands the issues of 
entitlement to an increased rating for a left knee disability 
and entitlement to service connection for bipolar disorder to 
the RO for the following action:  

The veteran should be scheduled to appear 
at a personal hearing before a Member of 
the Board sitting at the RO as soon as it 
may be feasible.  Notice should be sent 
to the veteran and her service 
representative.  The veteran should be 
asked to submit any other information, 
evidence, or arguments that may be 
pertinent to the appeals at that time.  

The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action by the appellant is 
required, until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

- 4 -


